UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4980



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

           versus


DONNA SHULL, a/k/a Donna Chapman,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-05-110)


Argued:   May 26, 2006                        Decided:   July 7, 2006


Before MICHAEL and KING, Circuit Judges, and Joseph F. ANDERSON,
Jr., Chief United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Edward Henry Weis, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia,
for Appellant. Karen B. George, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.    ON BRIEF: Mary Lou Newberger, Federal Public
Defender, Jonathan D. Byrne, Appellate Counsel, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant.
Charles T. Miller, Acting United States Attorney, Charleston, West
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

        Donna Shull appeals from the twenty-one-month sentence imposed

on her in 2005 in the Southern District of West Virginia, after she

had entered pleas of guilty to a two-count criminal information,

charging her with fraud offenses.        She does not challenge her

convictions on appeal, but contends only that (1) the sentencing

court erred in finding the amount of loss caused by her offenses,

thereby miscalculating her Guidelines sentencing range; and (2) her

sentence is otherwise unreasonable.     As explained below, we affirm

her sentence.



                                   I.

     On May 26, 2005, Shull and the Government entered into a

written plea agreement, whereby she agreed to waive her right to

indictment and plead guilty to a two-count information.           The

information was filed against her in the district court on May 31,

2005.     Count One charged the knowing concealment of an event that

would have affected Shull’s ability to obtain Supplemental Security

Income (“SSI”), in contravention of 42 U.S.C. § 1383a(a)(3) (the

“SSI offense”).     In Count Two, Shull was charged with having used,

with the intent to defraud, “one or more unauthorized access




                                   3
devices,” in violation of 18 U.S.C. § 1029(a)(2) (the “access

device offense”).1

     On June 30, 2005, the district court conducted Shull’s Rule 11

plea hearing in Huntington, West Virginia.    At that hearing, Tim

Morton, a Special Agent with the Social Security Administration’s

Inspector General’s Office, testified that Shull had accepted SSI

benefits while concealing the fact that she worked as a personal

care assistant for two elderly women, Ms. Gray and Ms. Stanley.

According to Morton, Shull worked as a caretaker for Ms. Gray from

July 2004 until her death in September 2004, and thereafter worked

as Ms. Stanley’s caretaker until she passed away on December 21,

2004. Morton further testified that, as a result of concealing her

caretaking activities, Shull had received $6,598.44 in SSI benefits

from the Social Security Administration (the “SSA”) to which she

was not entitled.    In responding to this testimony at the plea

hearing, Shull acknowledged that it was “substantially correct.”


     1
      Pursuant to § 1029(e)(1), an “access device” is defined as

     any card, plate, code, account number, electronic serial
     number,    mobile   identification    number,    personal
     identification number, or other telecommunications
     service, equipment, or instrument identifier, or other
     means of account access that can be used, alone or in
     conjunction with another access device, to obtain money,
     goods, services, or any other thing of value, or that can
     be used to initiate a transfer of funds (other than a
     transfer originated solely by paper instrument).

In the access device offense, Shull used credit cards which she had
fraudulently registered in another person’s name, and also forged
checks drawn on that person’s account.

                                4
J.A. 37.2    Shull also admitted that, without authorization, she had

registered credit cards in Gray’s name, she had used those credit

cards to make purchases, and that she had forged checks drawn on

Gray’s account.         After finding a sufficient factual basis for

Shull’s     guilty   pleas   and   satisfying       itself    that    Shull    fully

understood her rights and what she was doing, the district court

accepted Shull’s guilty pleas.

      Shull’s presentence report (the “PSR”) was submitted to the

district court on August 8, 2005.              It recommended assigning Shull

a base offense level of 6 for each of her offenses, see USSG

§ 2B1.1 (2004), and grouping the offenses under the Guidelines, see

id. § 3D1.2(d).          The PSR further recommended applying (1) a

four-level enhancement because the amount of loss resulting from

Shull’s     offenses,    when   combined,        totaled     more    than    $10,000

($6,598.44 on the SSI offense and $6,966.44 on the access device

offense), see id. § 2B1.1(b)(1)(C); (2) a two-level enhancement

because the offense charged in Count Two involved the unlawful use

of a means of identification, see id. § 2B1.1(b)(10); (3) a four-

level enhancement because Shull “knew or should have known” that

the victim of her access device offense (Ms. Gray) was vulnerable,

see id. § 3A1.1(b)(1); and (4) a two-level reduction for acceptance

of   responsibility,      see   id.   §       3E1.1(a).      The    PSR     therefore



      2
      Our citations to “J.A. __” refer to the contents of the Joint
Appendix filed by the parties in this appeal.

                                          5
calculated Shull’s total offense level at 12, which, when combined

with a criminal history category of III, yielded an advisory

Guidelines   sentencing   range   of   fifteen   to   twenty-one    months

imprisonment.

     Shull thereafter filed objections to the PSR, contending that

it overestimated the losses caused by each of her offenses.               In

Shull’s view the loss caused by her SSI offense was $3,474 — not

the $6,598.44 indicated by the PSR.     Shull’s objection centered on

her assertion that, when she worked as a caretaker for Ms. Gray and

Ms. Stanley, she was their employee and was not self-employed.

Pursuant to its regulations, the SSA’s calculation of income for

SSI eligibility purposes depends, in part, upon whether the income

is received in the form of employee “wages” or “[n]et earnings from

self-employment.” See 20 C.F.R. § 416.1111(a) & (b). Importantly,

employee wages count as income for the month in which the wages are

actually received, while income earned through self-employment is

divided “equally among the months in the taxable year.”            Id.3   In

Shull’s view, she was a wage-earning employee when she worked as a

caretaker from July though December 2004, and her resulting income

therefore only affected her SSI eligibility for those specific

     3
      Pursuant to these SSA regulations, if an employee earns
$1,200 in wages in a given year, all in January, the SSA will
consider her to have earned $1,200 for January and nothing for the
year’s remaining eleven months.    On the other hand, if a self-
employed SSI claimant similarly makes $1,200 in January and nothing
for the balance of the year, the SSA will calculate her income as
$100 for each month of the year.

                                   6
months.    She thus contended that she was entitled to all of the SSI

benefits she had received for the six months from January through

June of 2004.

      Shull further contended, in objecting to the PSR, that the

loss caused by her access device offense should be reduced by

approximately $500, from the PSR’s recommendation of $6,966.44 to

the sum of $6,439.98.      In so contending, Shull asserted that some

of the access device activity cited in the PSR had been approved by

Ms. Gray. Shull therefore maintained that the total loss caused by

her offenses was $9,913.98, and that application of a two-level

enhancement for amount of loss — in lieu of the four-level

enhancement recommended by the PSR — was appropriate.               See USSG

§ 2B1.1(b)(1)(B) & (C).

      Shull renewed her objections to the PSR at her September 12,

2005 sentencing hearing.          In responding to Shull’s contention

concerning the SSI offense, the Assistant United States Attorney

asserted    that   “when   the    Social     Security    Administration    was

presented with the facts of this case and they went through and

made the calculation for overpayment, they considered [Shull] . .

. as self-employed.”       J.A. 71.      According to the prosecutor, the

SSA   therefore    concluded     that,   because   she   had   concealed   her

caretaking activities, Shull received $6,598.44 in SSI benefits to

which she was not entitled.           When questioned by the sentencing




                                         7
court, Shull’s lawyer acknowledged the SSA ruling, but maintained

that it should not be accorded any weight by the sentencing court.

     The court overruled Shull’s objection to the PSR on the amount

of loss caused by her SSI offense.      In so doing, the court appears

to have relied exclusively on the SSA’s ruling, concluding that

“some   deference   is   fairly   afforded   to   the   Social   Security

Administration.”    Accordingly, the court found the loss caused by

Shull’s SSI offense to be the amount specified by the SSA in its

ruling, that is, $6,598.44. After finding that a loss of $6,268.21

was attributable to her access device offense, the court concluded

that the total loss resulting from Shull’s offenses was the sum of

$12,866.65, which sufficiently supported the four-level, amount-of-

loss enhancement recommended by the PSR.      The court thus concluded

that the PSR had correctly calculated Shull’s Guidelines sentencing

range as fifteen to twenty-one months imprisonment.

     In deciding upon an appropriate sentence, the court stated

that it was “baffled at why” Shull had committed the SSI offense,

in that the court had given her a “break” on a similar conviction

two years before.   J.A. 82-83.    The court then sentenced Shull to

twenty-one months in custody, the top of the Guidelines range. The

court further ordered Shull’s sentence to run consecutive to the

twelve-month sentence she had previously received for violating the

conditions of her supervised release, yielding a total of thirty-




                                    8
three months.     Shull appeals from her sentence, and we possess

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.



                                       II.

     On appeal, we review a sentence imposed under the advisory

Guidelines regime established by United States v. Booker, 543 U.S.

220(2005), to determine whether it “is within the statutorily

prescribed range and is reasonable.”            United States v. Moreland,

437 F.3d 424, 433 (4th Cir. 2006)                (internal quotation marks

omitted).     “Reasonableness review involves both procedural and

substantive components.”     Id. at 434.         A post-Booker sentence is

procedurally    reasonable   if   the       sentencing    court    has   properly

calculated a defendant’s Guidelines range, determined whether a

sentence within that range serves the other factors enumerated in

18 U.S.C. § 3553(a), and then imposed an appropriate sentence. Id.

at 432.     Because a sentencing court is obliged to consult the

Guidelines, an error in the Guidelines calculation renders a

resulting sentence unreasonable per se.            See id.        And a sentence

that is procedurally reasonable is entitled to a presumption of

substantive     reasonableness    if    it     falls     within    the   properly

calculated Guidelines range.           Id. at 433.          In conducting our

review, “we review legal questions, including the interpretation of

the guidelines, de novo, while factual findings are reviewed for

clear error.”    Id.


                                        9
                                      III.

                                       A.

       Shull’s primary appellate contention is that her sentence was

procedurally unreasonable because the sentencing court erred in

calculating the loss caused by her offenses as more than $10,000

and,    consequently,       in   applying    a    four-level    amount-of-loss

enhancement      in   its    determination       of   her   Guidelines   range.

Specifically, she maintains that the court clearly erred in finding

that her SSI offense caused a loss of $6,598.44.                  According to

Shull, the court should have determined that she was a wage-earning

employee when she worked as a caretaker, and that she was therefore

entitled to the SSI benefits she received for the six-month period

from January through June of 2004.            Under Shull’s view, the loss

caused by her SSI offense was $3,474, which, combined with the loss

of   $6,268.21    attributed     to   her   access    device   offense   by   the

sentencing court, would yield a total loss of $9,742.21, resulting

in an enhancement of two levels only.             See USSG § 2B1.1(b)(1)(C).

       Shull’s SSI offense consisted of accepting SSI benefits while

concealing her caretaking activities, and the loss caused by that

offense was the value of the SSI benefits she improperly received

because of her concealment. See USSG § 2B1.1, comment. (n.3(f)(ii)

(2004) (“In a case involving government benefits . . . , loss shall

be considered to be not less than the value of the benefits

obtained by unintended recipients . . . .”). In its administrative


                                       10
ruling on the matter, the SSA concluded that it would have awarded

Shull $6,598.44 less in SSI benefits if she had disclosed her

caretaking activities.      And, in seeking to ascertain the amount of

loss caused by Shull’s SSI offense, the sentencing court relied on

the SSA’s ruling.

     On appeal, Shull does not challenge the validity of the SSA’s

ruling.   Rather, she contends that the sentencing court was not

entitled to rely on the ruling for two reasons:          (1) the burden of

proof is allocated differently in SSA proceedings than it is in

federal sentencing proceedings; and (2) as no record of the SSA

proceeding was introduced at Shull’s sentencing hearing, the SSA’s

ruling could not be “meaningful[ly] review[ed]” by the sentencing

court.    Appellant’s Br. at 10.           In so contending, Shull has

misconstrued the amount of loss inquiry. The court was not obliged

to determine whether Shull was an employee, on the one hand, or

self-employed,   on   the   other;   its    task   was   to   determine   the

difference between the value of the SSI benefits Shull actually

received, and the value of those she would have been awarded if she

had disclosed her caretaking activities.             And the agency that

administers a benefit program is in a decidedly better position

than a federal sentencing court to determine the amount of benefits

a claimant would have received if she had been honest.            The SSA’s

ruling was therefore strong evidence that it had overpaid Shull by




                                     11
$6,598.44, and the sentencing court was thus entitled to rely upon

it.

      In these circumstances, the sentencing court did not err in

finding that the loss caused by Shull’s SSI offense was $6,598.44.

As Shull has not challenged the court’s finding that a loss of

$6,268.21 was caused by her access device offense, the court thus

did not err in concluding that her offenses caused a loss of more

than $10,000.   And the court was therefore obliged to apply a four-

level   amount-of-loss   enhancement   in   its   calculation   of   the

Guidelines range.   Accordingly, we reject Shull’s contention that

her sentence is procedurally unreasonable.



                                 B.

      Shull further contends that, even if procedurally reasonable,

her twenty-one-month sentence is substantively unreasonable.          In

that regard, Shull’s sentence fell within her properly calculated

Guidelines range of fifteen to twenty-one months, and is therefore

presumptively reasonable.   See United States v. Moreland, 437 F.3d

424, 433 (4th Cir. 2006). Shull attempts to rebut this presumption

by maintaining that her sentence was greater than that necessary to

“reflect the seriousness” of her offenses and to “afford adequate

deterrence to criminal conduct,” see 18 U.S.C. § 3553(a)(2)(A) &

(C), and also that a lesser sentence would afford her a greater

opportunity to make restitution, see id. § 3553(a)(7).          Although


                                 12
Shull’s contentions might have properly aided the sentencing court

in selecting an appropriate sentence, they are insufficient to

overcome   the   presumption   that    her   Guidelines   sentence   is

substantively reasonable.   In these circumstances, this contention

must also be rejected.



                                 IV.

     Pursuant to the foregoing, we reject Shull’s assignments of

error and affirm her sentence.

                                                              AFFIRMED




                                 13